MEMORANDUM**
Noerman Charles Pickett, Jr., a California state prisoner, appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the partial filing fee ordered by the magistrate judge. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to pay the filing fee. Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
Pickett offered no reason for failing to comply with the magistrate judge’s order *708to pay the $4.27 partial filing fee, despite being warned that his action may be dismissed and despite possessing adequate funds in his prison trust account. Accordingly, the district court did not abuse its discretion by dismissing Pickett’s action without prejudice. See Fed.R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.